Citation Nr: 0120353	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for compartment 
syndrome, right forearm, post operative, with weakness of arm 
and hand (major), currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney







INTRODUCTION

The veteran had active honorable service from September 1951 
to August 1961.  The veteran was ultimately discharged from 
service in 1971 under conditions other than honorable 
following his conviction by a General Court Martial for an 
unauthorized absence from July 1967 to July 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case as it concerns entitlement to an increased 
rating arises from a February 1993 decision that essentially 
confirmed the veteran's 40 percent disability evaluation for 
his right arm impairment.  A notice of disagreement with that 
decision was received in April 1993, and after a statement of 
the case was issued, the veteran perfected his appeal in this 
regard in October 1993, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  

The matter concerning entitlement to a total disability 
rating based on individual unemployability (TDIU) arose from 
a January 1994 rating action.  The veteran expressed his 
disagreement with this decision in March 1994, and a 
statement of the case was issued in April 1994.  The veteran 
perfected this appeal in June 1994, upon the RO's receipt of 
a VA Form 9.  

In due course, the veteran's appeal was transferred to the 
Board of Veterans' Appeals (Board) in Washington, DC, and in 
August 1996, the Board remanded the matter to the RO for 
additional development.  Thereafter, supplemental statements 
of the case were issued in December 1996, April 1997, 
December 1998, and March 1999, after which the case was 
returned to the Board.  In a December 1999 decision, the 
Board denied the veteran's appeal.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (Court).  While the case was 
pending before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the veteran, 
represented by his attorney, filed a joint motion, in 
November 2000, asking the Court to vacate the Board's 
December 1999 decision.  The Court granted the parties' 
motion in a November 2000 order, and the case was returned to 
the Board for compliance with the directives that were 
stipulated in the joint motion. 

In January 2001, the Board wrote to the veteran's attorney, 
and he was given the opportunity to submit additional 
evidence and argument in support of the veteran's appeal.  In 
April 2001, the Board received a written brief from the 
veteran's attorney, after which the case was transferred to 
the undersigned for his consideration.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.  

2.  The veteran's right arm compartment syndrome is not shown 
to be productive of severe incomplete paralysis.  

3.  The veteran has two disabilities treated as if they were 
service connected; compartment syndrome of the right forearm, 
rated 40 percent disabling and a right anterior thigh donor 
site scar, rated as non-compensably disabling.  

4.  The veteran is service connected for suture scars under 
the chin rated as non-compensably disabling.  

5.  The veteran's service connected disability, and the 
disabilities treated as if they were service connected, do 
not render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
compartment syndrome of the right forearm have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7 Diagnostic Code 8513 (2000).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

As to the veteran's claim for an increased rating for 
compartment syndrome, right forearm, post operative, with 
weakness of arm and hand (major), (hereinafter either 
compartment syndrome or right arm disability), the Board 
notes as an initial matter that this was not incurred or 
aggravated by service, but rather, that the veteran was 
awarded compensation benefits for this disability in 1992, as 
if it were service connected, under the provisions of 
38 U.S.C.A. § 1151.  This award became effective from 
September 1989.  [38 U.S.C.A. § 1151 essentially provides for 
compensation for additional disability arising out of VA 
hospital care, as if that additional disability were service 
connected.]  

Evidently, after presenting himself at the emergency room of 
a VA Medical Center in September 1989, with what was 
eventually determined to be a myocardial infarction, a failed 
attempt at inserting an arterial pressure monitoring line in 
the veteran's right upper extremity, resulted in oozing from 
the arterial puncture site in the right antecubital space, 
with right arm swelling.  This required an emergent 
fasciotomy at which time the right radial and brachial 
arteries were over sewn in regions where there was noted to 
be arterial punctures.  To promote healing, the veteran 
underwent a split thickness skin graft to the right forearm 
in October 1989, with the donor skin taken from his right 
thigh.  Following this surgery, the veteran remained 
hospitalized 10 additional days, but at the time of his 
discharge in late October 1989, it was noted that the 
veteran's skin graft was 95 percent taken, and he was started 
on a course of aggressive physical therapy.  

The veteran's physical therapy regarding his compartment 
syndrome apparently extended to February 1990, and in 
November 1990, the veteran's arm was examined for VA 
purposes.  The report of this examination revealed that the 
veteran complained of marked right arm weakness, and an 
inability to use the arm, including an inability to write and 
operate a car.  The veteran also reported that he would drop 
objects, including those as light as a coffee cup, with 
attempts at prolonged holding of the object.  

Examination of the right arm revealed an 11 inch scar running 
from the volar aspect of the wrist and hand up to the elbow.  
The scar was described as one that deviates and was 
approximately 2 to 3 inches wide in its largest part and was 
filled in with a skin graft with some muscle loss beneath the 
wound.  On testing, there was 120 pounds of hand grasp on the 
left, but only 10 pounds on the right.  The diagnosis was 
history of hemorrhage into right arm with a compartment 
syndrome; status post fasciotomy with marked weakness of arm 
and hand.  

As indicated above, it was not until June 1992, that 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 were established.  This delay was 
apparently due to litigation that was taking place at that 
time concerning the appropriate interpretation of § 1151.  In 
any event, compensation benefits were established, and the 
veteran was assigned a 100 percent rating from September 1989 
to December 1, 1989, and a 40 percent disability rating 
thereafter.  (The 100 percent rating was assigned pursuant to 
the provisions 38 C.F.R. § 4.30 during the veteran's 
convalescence.  The 40 percent rating was assigned pursuant 
to the Schedule of Rating Disabilities.)  

The month after the rating decision awarding compensation 
benefits, the veteran was again examined for VA purposes.  At 
that time, the veteran reported that he had difficulty with 
movement of his intrinsic hand and wrist muscles.  He 
indicated that he could use his hand to dress himself, but 
could not write or hold objects with it.  The veteran also 
reported feeling pins and needles dysesthesia in all five 
digits, and that there has been no change over the last three 
years.  

Examination revealed normal bulk in the C5 and C6 innervated 
muscles, but a "very mild decrease in bulk" for his first 
dorsal interosseous.  Otherwise, the veteran's intrinsic hand 
muscles were of normal bulk, with no fasciculations noted.  
There was also weakness noted in all hand and arm muscles 
tested on the right, but in view of the absence of hand 
muscle atrophy and fasciculations, the examiner questioned 
the reliability of the specific motor testing.  It was 
therefore suggested that the veteran undergo an 
electromyography (EMG).  

In August 1992, an EMG was attempted, but owing to the 
veteran's intolerance of the use of needles, it could not be 
finished, and the physician conducting this study concluded 
that it was "nondiagnostic."  

Following receipt of the foregoing examination reports, the 
RO proposed to reduce the evaluation of the veteran's right 
arm disability to 20 percent.  The veteran objected to this 
reduction, and in a February 1993 decision, it was determined 
that a reduction in the evaluation of this disability was not 
warranted, and the 40 percent evaluation was essentially 
confirmed.  As indicated above, the veteran then expressed 
his disagreement with the 40 percent evaluation, contending 
an even higher rating was warranted. 

After the veteran perfected his appeal regarding this issue 
in October 1993, he underwent another examination for VA 
purposes in December 1993.  At that time the veteran provided 
a list to the examiner describing the limitations he believed 
to have been caused by his right arm disability.  These 
included dropping coffee cups, an inability to hold on to 
cigarettes, an inability to bowl, an inability to fish, an 
inability to drive a car since his hand falls asleep and he 
loses grip on the steering wheel, an inability to perform 
mechanical work on his car, and an inability to mow the lawn 
since he cannot pull the mower's starter.  The veteran also 
reported that he no longer goes camping since he does not 
have the strength to pound tent stakes or lift gear out of 
the car.  Likewise, the veteran related that he has no 
feeling on that part of his arm that has scar tissue, which 
precludes him from staying out in either the sun or the cold.  

During the course of the examination, the examining physician 
noted that the veteran denied any significant pain, although 
the veteran apparently was fearful of any kind of touch of 
his arm.  The examiner also noted that the veteran was very 
hostile during the examination.  As to the right arm itself, 
it was observed to have a normal muscle tone and bulk, with 
no evidence of focal atrophy in the right hand.  The thenar 
and hypothenar eminence were also normal as was the first 
dorsal interossei.  There was also no evidence of atrophy in 
the forearm, and no pronator drift.  

After much prompting and very poor effort, full strength in 
the right biceps was observed, and although the veteran 
volitionally did not fully extend his right wrist, in its 
partially extended posture, there was essentially normal 
strength.  "With finger extension, again he needed prompting 
to approach near-normal strength and likely did not have any 
weakness."  Further, the veteran was initially unable to 
oppose his digits, but was later observed to oppose his 
digits without much difficulty, and was even prompted to give 
a minimal squeeze.  Sensation over the right upper extremity 
appeared normal, although there was decreased sensation to 
light touch and pinprick consistently with the index finger, 
compared to the little finger.  

The diagnostic impression of this examiner was as follows:  

Right upper extremity, compartment syndrome repair 
with residuals.  The patient is very hostile and 
has very inconsistent examination of his right 
upper extremity.  He clearly has no significant 
atrophy and likely has near normal strength in all 
peripheral nerves including ulnar, median and 
radial nerves.  However, the patient gives 
suboptimal effort and often gives up in strength 
testing.  The patient does not have any significant 
sensory loss either, however, does consistently 
have some mild sensory changes in his median 
distribution.  However, again, is inconsistent in 
that a peripheral nerve injury this distal also 
involves the lateral aspect of the fourth digit 
which is not involved subjectively in this case.  
It is unfortunate that the patient gives suboptimal 
effort because it is likely that he has suffered 
some mild injury to his median and perhaps ulnar 
nerve in his right upper extremity distally.  
However, due to poor effort, it is very difficult 
to say to what extent it is likely minimal in 
function, although there may be some pain in using 
the right upper extremity.  Again it would be 
helpful to objectify his injuries with an adequate 
electromyogram and nerve conduction study in his 
right upper extremity.  However, the patient 
categorically is unwilling to undergo this study.  

Another VA physician also examined the veteran at this time.  
This was apparently a general medical examination, and with 
respect to the right upper extremity it was noted that the 
veteran had an extensive 32 cm. fasciotomy scar, and that 
although the veteran could flex his right hand at the MP 
joints, the fingers were flaccid and could not be flexed.  In 
this regard, however, the examiner referred the reader to the 
neurologist's assessment, which is set out above.  Based on 
the foregoing, the diagnostic assessment was "Severe 
peripheral nerve injury, right forearm, following fasciotomy 
for compartment syndrome of the right forearm, September 
1989, a complication of thrombolytic therapy."  

Another examination of the veteran was conducted for VA 
purposes in September 1996.  This followed the Board's August 
1996 Remand for additional development, and apparently 
included a neurologic examination, and an examination of the 
veteran's scars.  The report of neurologic examination 
revealed that the veteran reported right arm weakness and a 
tingling sensation in the hand.  Regarding the motor function 
of the right arm, this report contains an apparent 
inconsistency in that it was noted that there was "marked" 
atrophy of the small muscles of the right hand and medial 
aspect of the right forearm, but at the same time, it was 
noted that "Muscle tone was normal throughout" and the 
atrophy was described as only "mild" in the diagnosis.  
Moreover, it was recorded that in testing muscle strength, 
the veteran did not make a full effort.  Sensory function was 
apparently decreased, however, in the right forearm and right 
hand on both flexor and extensor aspects below the elbow.  
The diagnostic impression was as follows:

Neurologic examination revealed mild atrophy of the 
small muscles and weakness of the right hand and 
right wrist flexors which were likely related to 
involvement of the right median and ulnar nerve 
secondary to the compartment syndrome of the right 
forearm in 1989.  However, it was difficult to --- 
weakness of the right radial nerve muscles 
including right finger extensors, right wrist 
extensors, right triceps, right supinator, and 
right biceps.  I would recommend EMG but I doubt 
the veteran would tolerate this procedure.  

In regard to the conduct of an EMG, the Board observes that 
in October 1996, the veteran was apparently scheduled for an 
EMG, but it was not conducted because the veteran was unable 
to tolerate the procedure.  

The report of the examination of the veteran's skin revealed 
that the veteran complained that he was not as energetic or 
as lively as he had been, but he attributed this to a stroke 
he had two months earlier.  As an example, the veteran 
indicated that where it used to take him 10 minutes to mow 
the lawn, it now takes him 60 minutes.  (As to this stroke, 
VA outpatient treatment records dated in 1996, confirm the 
veteran's treatment for a right hemisphere ischemic event, 
with retinal ischemia related to a high grade right internal 
carotic artery stenosis.)  On physical examination, the 
examiner noted that the veteran did not offer his right hand 
when shaking hands.  It was also noted that right hand grip 
strength was 0 pounds, whereas left hand grip strength was 
100 pounds.  Circumference of the right arm, however, 10 cm 
above the olecranon was 32 on both the right and left, and it 
was 30 on both the right and left, 10 cm below the olecranon.  
Right elbow range of motion was from 0 to 130 degrees.  
Pronation and supination were each to 80 degrees.  
Dorsiflexion of the wrist was to 20 degrees and palmar 
flexion was to 10 degrees.  Ulnar and radial deviation were 
each to 5 degrees.  [Normal elbow flexion is from 0 to 145 
degrees, normal wrist dorsiflexion is to 70 degrees, normal 
wrist palmar flexion is to 80 degrees, normal radial 
deviation is to 20 degrees, normal ulnar deviation is to 45 
degrees, normal forearm supination is from 0 to 85 degrees 
and normal forearm pronation is from 0 to 80 degrees.  
38 C.F.R. § 4.71 Plate I.]

The diagnosis was as follows:  

Status post surgery on 09/18/89 on the right upper 
extremity, consisting of lysis of lysis of the 
median nerve and the flexor tendons in the carpal 
canal, and decompression of the deep flexors of the 
forearm, and fasciotomy for compartment syndrome of 
the right upper extremity.  Status post surgery on 
10/13/89 consisting of a split thickness skin graft 
to the right forearm, with a donor site from the 
right anterior thigh, for an open wound of the 
right upper extremity due to the previous 
fasciotomy.  There are residual well healed, 
nontender scars of the right anterior thigh and the 
right palmar side wrist, forearm, antecubital area, 
and right distal upper arm, with loss of range of 
motion of the right wrist and 0 pounds grip 
strength of the right wrist.  

In November 1998, the veteran was examined yet again for VA 
purposes.  This included a neurologic evaluation and 
evaluation of the veteran's scars.  The report from the 
neurologic evaluation revealed that the veteran related that 
he was capable of using his right hand some, which was an 
improvement since the initial injury, but that he had no 
feeling over the graft site.  The veteran characterized the 
right hand and arm as weak and numb, although he apparently 
could distinguish hot from cold.  

Examination revealed that the veteran's reflexes were brisk 
and equal.  As to the arm scar, it was described as being 
from the antecubital space just above the elbow on the right, 
to the palm of the hand measuring about 11 1/2 or 12 inches in 
length.  The widest diameter was about 2 or 3 inches, and 
there was decreased feeling over the skin replacement.  The 
rest of the arm, however, had normal sensation.  There was 
also noted marked weakness of all muscles groups of the right 
hand, right forearm and right upper arm, but no 
fasciculations and no atrophy.  Likewise, there was some 
weakness of inversion and eversion of the elbow, which was 
characterized as moderate.  

Having made these findings regarding the apparent limitations 
of the right arm, however, the examiner went on to note that 
it was clear that the veteran could use the right arm and 
right hand very effectively despite having previously 
demonstrated that he could not clench his fist, elevate his 
wrist, depress the wrist, or externally or internally move it 
in any direction.  The examiner stated that the veteran's 
abnormalities were not consistent with neurologic or medical 
injury.  Further, he opined that

... to a reasonable degree of medical certainty, 
there are no nerve deficits in the right hand or 
arm attributable to the compartment syndrome injury 
of 1989.  The fact that he refused an 
electromyogram means that determination will have 
to be based on clinical impressions and history and 
exam rather than on any neurodiagnostic test.  In 
any event, there is no evidence on examination 
today that the veteran has any neurologic injury 
secondary to his compartment syndrome in 1989.  

The examination report concerning the veteran's scar, 
reflects that it was described as starting just above the 
right elbow and extending into the palm of the hand for a 
total distance of 12 1/2 inches and widest area of 2 1/2 inches.  
The veteran indicated that the area covered by the scar was 
numb, sore, and did not perspire.  He also reported that 
because of the numbness, he had sustained a number of burns 
in this area.  Examination itself revealed "some area of 
scarring where it probably was burned because of having no 
sensation.  This area is completely numb."  The diagnosis 
was:

Extensive skin graft, right forearm, as described 
above, with residual soreness and lack of feeling 
whatsoever causing him to recurrently burn that 
area.  It does not sweat.  

The veteran was last examined for VA purposes in February 
1999.  This apparently included an evaluation of the 
veteran's arm muscles and a neurologic examination.  At the 
time of the muscle evaluation, the veteran stated that pain 
limits the functional ability of his right arm, and that it 
causes limitation of motion.  He denied, however, 
fatigability or incoordination.  The physician who examined 
the veteran's muscles observed that the veteran dressed and 
undressed slowly and had difficulty with the right sleeve, 
having to use the left hand to assist himself in getting the 
right sleeve of his shirt off and on.  It was also recorded 
that the veteran refused to shake hands with the right hand, 
using the left hand instead.  Moreover, the veteran was 
described as appearing to be markedly tender and sensitive 
throughout the right upper extremity, and tended to object to 
any manipulation of the right upper extremity.  Grip strength 
was reported as at 0 pounds on the right and at 160 pounds on 
the left.  At the same time, circumference measurements taken 
10 cm above the upper border of the olecranon on the right 
was 32 cm. and 35 cm. on the left.  Circumference 
measurements taken 10 cm below the upper border of the 
olecranon were 31 cm on the right and 31 cm. on the left.  
The diagnosis was "There is slight residual right biceps 
atrophy which is likely to be secondary to the compartment 
syndrome of the right forearm."  

The neurologic examination conducted in February 1999, 
revealed that the veteran complained his right hand was 
useless, painful at times, and that the whole lower right arm 
hurts.  Nothing in particular was identified by the veteran 
as bringing on the discomfort, but he thought it could be 
cold weather.  The veteran also indicated that the did not 
take any medicine to relieve his complaints, and offered as 
an explanation for this that he could not use his right hand 
anyway.  

The examining physician noted that while the veteran was 
walking to the examiner's office, the veteran did not use his 
right hand and kept it flexed against his chest.  The veteran 
also apparently did not allow the examiner to touch the right 
arm scar, explaining it was acutely sensitive.  The examiner 
noted, however, that when the veteran was getting dressed, he 
clearly was using his right hand to put on his shirt, and to 
comb his hair.  The examiner also commented that the veteran 
was in fact using his right hand in a normal fashion.  
Further, it was recorded that reflexes in the right arm were 
all normal, although at the same time, there was diffuse and 
giving way weakness of the right arm above the right elbow.  
This, however, was considered to be inconsistent with the 
veteran's complaints.  Moreover, while the veteran apparently 
exhibited weakness in all three of the major nerves of the 
hand, (the ulnar, radial and median), this was considered to 
be inconsistent with what the examiner observed the veteran 
doing following the examination, i.e., getting dressed and 
using the right hand.  

It was also recorded that the veteran indicated he was unable 
to dorsiflex his right wrist, even when using his left hand 
to accomplish that motion.  The examiner, however, was able 
to bring the veteran's right hand up and down in a normal 
fashion, and it was observed that there was no atrophy or 
fasciculations noted in the right hand.  Both hands were also 
warm.  The examiner concluded as follows:  

Examination is totally inconsistent with his 
history.  He complains of inability to use the 
hand, but clearly he can.  If indeed there was 
nerve injury, certainly one would have seen 
atrophy, fasciculations and skin changes in the 
hand.  These are not observed.  By measurement, 
both forearms are just about the same in girth as 
are the upper arms.  

In summary then, I don't believe there is any 
evidence of nerve injury to the right hand, and I 
believe much of his problem is functional and 
voluntary in nature.  

In addition to the foregoing medical evidence, the record 
concerning the evaluation of the veteran's compartment 
syndrome includes a number of his written statements, and 
those from his spouse.  The evidence also includes testimony 
provided by the veteran, his spouse, and another friend at 
the hearing conducted in connection with the proposal to 
reduce the veteran's evaluation.  This evidence essentially 
sets forth the various problems the veteran encounters, 
and/or the activities the veteran no longer performs or has 
difficulty performing, which it is contended, are due to the 
veteran's right arm disability.  

In this regard, the veteran and his wife testified in 1993, 
that the veteran frequently drops cups of coffee, he has 
difficulty cutting his food, he has difficulty using a pen to 
even write his own name, and he is unable to start the lawn 
mower or snow blower.  The veteran's friend testified in 
1993, that the veteran was unable to twist or turn his hand 
and was unable to assist him in working on vehicles.  He also 
observed that the veteran had painted the house a year and a 
half earlier, but that all around the house there were 
paintbrush marks on the ground from where the paintbrush 
fell.  (Presumably, this was considered an illustration of 
weakness.)  

The various statements provided by the veteran and his wife 
also list the various problems and limitations the veteran 
encounters.  These have largely been already described above, 
but include dropping coffee cups, an inability to hold 
cigarettes, an inability to bowl, an inability to fish, and 
inability to drive a car, an inability to go camping or 
perform mechanical work, an inability to mow the lawn, an 
inability to scrub floors with heavy machinery or a heavy 
mop, an inability to empty waste baskets or garbage 
containers, and an inability to shuffle cards.  

In reviewing the foregoing medical evidence, it is readily 
apparent that these records present a somewhat contradictory 
picture.  Whereas some examiner's have characterized the 
veteran's disability as severe or marked, when most recently 
examined there was a question as to whether the veteran had 
any nerve injury to the hand, let alone a marked or severe 
one.  

In carefully examining the medical evidence, it must be noted 
that with the exception of the examination conducted in 
November 1990, there is either a reason to question whether 
the characterization of the veteran's impairment as marked or 
severe was actually intended by the examiner who made that 
characterization, or at least, that characterization appears 
to be inconsistent with other entries made by the particular 
examiner.  As to the November 1990 examination, the veteran 
reported experiencing marked weakness, there was only a 10 
pound hand grip strength on the right (120 pound grip on the 
left), and the examiner's diagnosis included the comment that 
there was marked weakness.  Standing alone, there is no 
reason to question this result.  

Thereafter, however, the evidence concerning the extent of 
the veteran's impairment is not quite so straightforward.  In 
this regard, it is observed that the veteran's disability was 
characterized as "severe" following what was apparently a 
general examination for VA purposes in December 1993.  At 
that time, the examining physician found that the veteran's 
fingers were flaccid and could not be flexed.  When 
describing these findings, however, the examiner also made 
reference to the neurologist's assessment that was 
accomplished shortly before this time.  The neurologist 
specifically found that the veteran's right arm had normal 
muscle tone and bulk; and that there was no atrophy.  
Likewise, the neurologist noted that with prompting the 
veteran actually had near normal strength with finger 
extension, and likely did not have any weakness.  (Emphasis 
added.)  Thus, it would seem that to characterize the 
veteran's condition as severe, in the face of the normal 
findings described by the neurologist is at least puzzling, 
if not inconsistent.  

The only other record in which it appears that a medical 
professional used the word "marked" in describing the 
examiner's conclusion regarding the veteran's disability was 
in a September 1996 examination report.  As noted in the 
summary of that report described above, however, the 
veteran's muscle tone was at the same time characterized as 
normal, and any muscle atrophy was described as only "mild" 
in the diagnostic assessment.  Given that the examination 
conducted 3 years earlier also found normal muscle bulk and 
tone and no atrophy, it seems likely that characterizing the 
veteran's atrophy as "marked" when the veteran was examined 
in 1996, represents a transcription error, rather than the 
considered opinion of the examining physician.  

Furthermore, examiners in 1992, 1993, 1996, 1998, and 1999, 
all essentially questioned the reliability of the veteran's 
cooperation with muscle testing, since such poor results were 
inconsistent with the absence of muscle atrophy, (or the 
presence of only mild atrophy).  Some physicians even noted 
that the veteran's professed weakness was inconsistent with 
other observed behavior, as for example the veteran getting 
dressed and combing his hair.  Indeed, one of the physician's 
who examined the veteran in 1999, even questioned whether the 
veteran had any nerve injury, concluding that the veteran's 
problems were functional and voluntary in nature.  

In order to establish entitlement to a rating in excess of 40 
percent for the disability at issue, the evidence must show 
severe incomplete paralysis.  This would warrant assignment 
of the next higher 70 percent evaluation.  38 C.F.R. 
Diagnostic Code 8513.  The foregoing medical evidence, in the 
Board's view, cannot be interpreted as reflecting the 
presence of severe incomplete paralysis.  Obviously, the 
medical evidence does include reports which essentially 
recite the veteran's complaints and describe physical 
findings.  Standing alone, such reports suggest significant 
impairment.  The evidence also shows, however, that these 
complaints and certain physical findings are not consistent 
with the lack of muscle atrophy and nearly normal muscle bulk 
and tone present in the veteran's extremity.  Those 
physicians who then address this inconsistency, essentially 
infer that the veteran's complaints are exaggerated, and that 
any impairment is only mild.  While it may well be that the 
veteran does not perform those activities he described in the 
various statements he provided, and those submitted on his 
behalf, the record in its entirety does not support the 
conclusion that the problems and limitations the veteran has 
described are attributable to his right arm compartment 
syndrome.  

Further, it is observed that some of the statements submitted 
by the veteran and his wife appear to be at odds with 
information the veteran provided to one of his examiner's in 
1996.  During that examination, the veteran was apparently 
describing how a recent stroke he suffered had caused a 
decline in his functioning.  As an example, he indicated that 
before the stroke, he could mow his lawn in 10 minutes, 
whereas after the stroke, it took him 60 minutes.  This is 
obviously inconsistent with the 1993 statement the veteran 
provided that he could not mow his lawn, and the 1993 
testimony from the veteran's wife that he could not mow the 
lawn.  Thus, when viewed in connection with the medical 
evidence that questions the presence of any impairment due to 
the disability at issue, the veteran's own inconsistent 
statements regarding his impairment, raises even further 
doubt about the severity of impairment claimed to be present.  
In any case, the medical evidence does not convincingly 
demonstrate the presence of severe incomplete paralysis, 
since the veteran's claimed weakness is not consistent with 
the absence of muscle atrophy, his muscle tone and muscle 
bulk.  

In sum, the Board concludes that the evidentiary picture in 
this case presents an individual with significant limitations 
believed by him to be due to his right arm disability, but 
which have not been medically linked to that disability.  
Since there is an obvious incentive for the veteran to 
portray his disability in the worse possible light, and there 
is no reason to question the neutrality of those examining 
him, the Board finds the generally consistent examination 
findings reflecting the veteran's complaints to be contrary 
to the physical findings, are more persuasive than the 
veteran's contentions. 

Moreover, to the extent it is argued that the veteran's 
contentions are supported by the statements he has provided, 
or provided on his behalf, it can be accepted that the 
veteran behaves as these individuals describe.  Those 
statements, however, are no more than that, descriptions of 
the veteran's behavior, and cannot be taken as medical 
evidence explaining the reason for the veteran's behavior.  
The medical evidence that actually addresses the reasons for 
the veteran's complaints and claimed limitations, shows that 
these complaints and limitations are not due to disability 
arising from his right arm injury.  In view of this, it can 
not be concluded that the veteran's right arm compartment 
syndrome is shown to be productive of severe incomplete 
paralysis so as to warrant the assignment of a higher 
disability rating.  Accordingly, the veteran's appeal in this 
regard is denied.  


38 C.F.R. § 3.321 Consideration

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1).  This regulation is to be considered when the 
evidence shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  The governing norm in these 
cases contemplates such factors as marked interference with 
employment or frequent periods of hospitalization.  See 
38 C.F.R. § 3.321.  In this case, however, the Board notes 
that there is no evidence of the veteran undergoing any 
periods of hospitalization for his arm during his lengthy 
appeal period.  Indeed, since early 1990, there is no 
evidence that the veteran has sought any treatment for his 
arm, and in 1999, the veteran acknowledged he did not even 
take medication.  

As to its interference with employment, it must be 
acknowledged that the veteran has provided a number of 
statements dated in 1995 from those for whom he has worked.  
All of these individuals found it necessary to terminate the 
veteran's employment owing to the veteran's performance 
failures, attributed to the veteran's right arm.  In 
considering these statements in the context of the evaluation 
of the veteran's employment handicap, however, one must 
observe that the record reflects that the veteran apparently 
has not had any substantially gainful employment since 1977, 
approximately 12 years before he sustained his right arm 
compartment syndrome.  Although the reasons for this long 
period of underemployment are not particularly clear, (there 
is evidence to suggest that the veteran had low back surgery 
in 1977, which may account for it), to now claim a recent 
injury as the cause of his unemployment, in the context of an 
individual who has not had gainful employment for the 
preceding 12 years, raises some questions as to the 
legitimacy of that claim.  

Further, one must also observe that in 1990, the veteran was 
determined to be disabled by the Social Security 
Administration.  Significantly, however, the onset of this 
disability was found to be in July 1989, two months before 
the events that led to the veteran's right arm impairment.  
Certainly, an individual already disabled would not likely 
improve by the onset of another disability.  Likewise, it 
would be difficult to attribute unemployment to the new 
disability, when one was already disabled when the new 
disability occurred. 

The above inferences notwithstanding, it is certainly 
possible for an individual who is already disabled so as to 
preclude employment, to sustain a new injury that by itself 
would also preclude employment.  The Board, however, is not 
persuaded that to be the case here.  As indicated above, the 
veteran has clearly convinced those employers from whom 
statements have been received, that it is his right arm 
impairment that prevented him from performing his work 
assignments.  As also described above, however, the veteran's 
limitations have not been medically linked to his right arm 
compartment syndrome.  Thus, while it is not doubted that the 
veteran was not performing his assigned tasks, the Board is 
not convinced that the reason for this failure is the 
veteran's right arm disability.  

Since the evidence in this case does not show frequent 
periods of hospitalization for treatment of the disability at 
issue, and because the medical evidence fails to demonstrate 
this disability interferes with employment, the Board finds 
that a remand of this case to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.  


TDIU Benefits

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

In this case, service connection has been established for 
suture scars under the chin which is evaluated as non-
compensably disabling.  The veteran is also considered 
service connected for compensation purposes for his right 
forearm compartment syndrome, rated as 40 percent disabling, 
and for right anterior thigh donor site scar rated as non-
compensably disabling.  Clearly, the veteran does not meet 
the minimum schedular requirements for a total disability 
rating based on individual unemployability.  See 38 C.F.R. § 
4.16(a).  Nevertheless, pursuant to 38 C.F.R. § 4.16(b), it 
is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  Therefore, rating boards are to 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  

In this case, the record shows that the veteran was born in 
1934, and that he received his G.E.D.  He also apparently has 
some training in small engine repair, and worked in that 
capacity to some degree in the late 1980's.  Other work 
experience includes employment in the janitorial field, as a 
cook, and as a machinery repairman in a printing company.  

The record also shows, as discussed above when considering 
the provisions of 38 C.F.R. § 3.321, that the veteran has not 
apparently had any gainful employment since 1977.  This is 
more than a decade prior to the onset of his right arm 
disability for which compensation has been paid.  (In this 
regard, it should be noted that while the veteran is also 
service connected for some scars, these are non-compensably 
disabling, and are not contended, or shown, to be playing any 
role in the veteran's impairment.  As such, it will only be 
necessary to discuss the role that his right arm plays in his 
employability status.)  Given the veteran's employment status 
for so many years prior to the onset of his right arm 
disability, one may question what significance this 
additional disability would have in this context.  As also 
acknowledged above, however, it is certainly possible to 
develop additional disability during a period of 
unemployment, which would itself preclude employment.  

Although the Board accepts the potential for the onset of 
additional disability during a period of unemployment, or 
less than gainful employment, that would itself render the 
veteran unemployable, the evidence in this case fails to show 
that the veteran's right arm disability renders him unable to 
secure a substantially gainful occupation.  As recounted 
above, the veteran has apparently convinced those from whom 
he had obtained employment in the 1990's, that it was his 
right arm impairment that prevented him from performing his 
assigned tasks, and made it necessary for his employment to 
terminate.  It has also been recounted above, that the 
totality of the medical evidence does not support the 
conclusion that any right arm impairment is the cause for the 
veteran's failure to perform his employment tasks.  As noted 
when examined in 1999, there was essentially no atrophy, 
fasciculations or skin changes present as one would otherwise 
anticipate if the veteran was unable to use his hand as he 
claimed.  Moreover, this absence of atrophy in any meaningful 
way has been consistently reported on each examination in the 
1990's when it was actually measured.  As the Board concluded 
above, while it is not doubted that the veteran failed to 
perform his assigned tasks in the work setting, because this 
failure has not been medically attributed to the veteran's 
right arm compartment syndrome, any impairment that this 
disability causes does not support the conclusion that the 
veteran is incapable of performing substantially gainful 
employment, due solely to this disability. 

Under the circumstances of this case, while the veteran's 
service-connected disability may limit him from some 
particular jobs, the evidence fails to show that this 
disability alone would prevent all forms of substantially 
gainful employment for which the veteran would be otherwise 
qualified by reason of his education and work experience.  As 
a result, the Board finds that the criteria for a TDIU rating 
are not met, and the appeal is denied.  


Veterans Claims Assistance Act of 2000

In reaching the foregoing decisions, the Board is aware that 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, (VCAA), which 
among other things, addressed notification requirements the 
VA must satisfy, eliminated the concept of a well-grounded 
claim, redefined the obligations of the VA with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Although RO has not had an opportunity to consider this new 
law in the context of this claim, the record reflects that 
the requirements of this new law have been satisfied and the 
claim need not be returned to the RO for its consideration of 
this law.  In this regard, the Board observes that through 
the statement of the case and supplemental statements of the 
case, the veteran has been informed of the criteria which 
must be met to establish entitlement to the benefits he 
seeks, and thus, he has been made aware of the type of 
evidence which would be necessary to substantiate his claim.  
The record also shows that while given the opportunity to 
identify the places at which he has received treatment for 
the disability at issue, the veteran has never contended that 
he received any treatment since the disability's onset and 
the assignment of the 40 percent evaluation in 1992.  That 
notwithstanding, the RO nevertheless obtained records of the 
veteran's treatment with VA, which confirmed that the care he 
was provided was not for his right arm disability.  

Further, during this lengthy appeal period, the veteran has 
been examined at least four times, and several medical 
opinions regarding the extent of the veteran's right arm 
impairment have been provided.  Although it has been 
indicated that an EMG study would be useful in evaluating the 
veteran's impairment, the veteran has repeatedly failed to 
cooperate with these tests, precluding their use in the 
evaluation of the veteran's claim.  (The Board recognizes 
that this failure to cooperate is understandable given that 
this study apparently requires the insertion of needles into 
the arm, and the injury at issue had its onset following a 
similar procedure.  Nevertheless, since the results of such a 
study would apparently provide objective information 
regarding the extent of arm impairment, it would obviously 
have been useful in this case.  As such, the veteran's 
unwillingness to participate with it is an impediment to his 
claim's evaluation.)  

Under the circumstances described above, the Board concludes 
that VA has met its notice requirements and its duty to 
assist in developing the facts pertinent to this claim 
pursuant to the provisions of the recently enacted VCAA, and 
that no further development in this regard is required.  



ORDER

An increased rating for compartment syndrome of the right 
forearm is denied.  

Entitlement to a total rating for compensation purposed based 
on individual unemployability due to service connected 
disability is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

